Citation Nr: 1449310	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-01 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, including as due to exposure to Agent Orange.

2.  Entitlement to service connection for diabetes mellitus, including as due to exposure to Agent Orange.

3.  Entitlement to service connection for ischemic heart disease, including as due to exposure to Agent Orange.

4.  Entitlement to service connection for a kidney disability, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, including as due to exposure to Agent Orange and as secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee. 

In August 2014, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO denied service connection for diabetes mellitus.  The Veteran did not file a Notice of Disagreement, submit any additional evidence within one year of that rating decision, or take any further steps to appeal that determination.

2.  Evidence received since the June 2005 rating decision with respect to the diabetes mellitus claim is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the June 2005 rating decision, and raises a reasonable possibility of substantiating the Veteran's diabetes mellitus claim.

3.  The Veteran was not exposed to herbicide agents, such as Agent Orange, during his active service.

4.  The weight of the evidence is against a finding that the Veteran's currently diagnosed diabetes began during or is otherwise etiologically related to his military service.

5.  The weight of the evidence is against a finding that the Veteran's currently diagnosed ischemic heart disease began during or is otherwise etiologically related to his military service.

6.  The weight of the evidence is against a finding that the Veteran has a currently diagnosed kidney disability that began during or is otherwise etiologically related to his military service.

7.  The weight of the evidence is against a finding that the Veteran has peripheral neuropathy of the upper or lower extremities that began during or is otherwise etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision denying the Veteran's claim of entitlement to service connection for diabetes mellitus is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The criteria for reopening the claim of service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

4.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

5.  The criteria for service connection for a kidney disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

6.  The criteria for service connection for peripheral neuropathy of the upper and lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the instant case, notice was provided to the Veteran on multiple occasions, including in April 2010 prior to the initial adjudication of his claims in May 2010.  This and subsequent notice letters informed him of the assistance VA would provide and the elements of his claims, identified the evidence necessary to substantiate his claims, and identified the evidence that was unavailable or missing.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's available service treatment records, private treatment records, VA treatment records, lay statements, and general medical evidence provided by the Veteran.  The RO also requested from the National Personnel Records Center (NPRC) information relating to whether the Veteran served in Vietnam or was exposed to Agent Orange or similarly toxic herbicides during his active service and received a May 2010 response indicating there are no records of herbicide exposure.   The Veteran has not identified any other relevant records.  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Veteran has not been afforded any VA examinations relating to the conditions on appeal.  For the reasons set forth in more detail in the merits section below, no examinations were required because the evidence does not indicate that any of the claimed disabilities, or symptoms thereof, may be associated with the Veteran's service.  38 U.S.C.A. § 5103A(d); See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

In addition, during the April 2014 Board hearing, the undersigned informed the Veteran of the issues on appeal and the evidence needed to establish entitlement to service connection for his claimed disabilities.  The claims file was left open for 60 days in order to allow the Veteran time to submit additional evidence.  These actions supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 was applicable to Board hearings in April 2014, complied with this regulation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); Rules Governing Hearings Before the Agency of Original Jurisdiction and the Board of Veterans' Appeals; Clarification, 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

III.  New and Material Evidence to Reopen:  Diabetes Mellitus

As noted in the findings of fact and conclusions of law above, the June 2005 rating decision denying the Veteran's claim of entitlement to service connection for diabetes mellitus became final after the Veteran failed to perfect an appeal.  38 C.F.R. §§ 20.302 and 20.1103  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The diabetes mellitus claim was denied, in part, on the basis that the Veteran had failed to establish two of the elements of his claim, specifically the existence of a current diagnosis and a nexus between an in-service event or injury and any current diagnosis.  Although the medical record contained an August 2003 diagnosis of diabetes, the June 2005 rating decision notes that a January 2005 VA treatment record indicates that the prior diagnosis was in error and the Veteran was not diagnosed or treated for diabetes subsequent to January 2005.

With respect to a current disability, treatment records subsequent to the last prior denial, for example August 2013 and February 2014 VA progress notes, document a diagnosis of and treatment for diabetes.  With respect to in-service events, the Veteran has submitted lay statements supporting his contention that he was near areas sprayed with herbicides which, his lay witness stated, were Agent Orange and Agent White.  For purposes of reopening, the Board presumes the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence is new in that it is not cumulative or redundant of previous evidence and, if believed, is sufficient to create a reasonable possibility of substantiating his claim.  While there remains no sufficient medical nexus evidence connecting the current disabilities with service, the evidence described above is enough to reopen under the low threshold of Shade.

IV.  Service Connection and Presumptions:  Generally

The Veteran claims that he developed diabetes mellitus, ischemic heart disease, and peripheral neuropathy of the upper and lower extremities due to exposure to herbicides, including Agent Orange, during his active service in Vietnam.  He also claims that he developed peripheral neuropathy of the upper and lower extremities and a kidney disability due to his diabetes mellitus.

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  Diabetes mellitus and organic diseases of the nervous system (which would include peripheral neuropathy) are listed as a chronic disease under 38 C.F.R. § 3.309(a), so the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease do apply in the instant case.  However, the record establishes, and the Veteran has not argued otherwise, that his diabetes mellitus was first diagnosed many years after his active service.  For instance, a January 2005 VA progress note indicates a 1998 diagnosis, the earliest of record, was in error and the first uncontroverted diagnosis was in 2007.  Therefore, the record is against finding any continuity of symptomatology or any diagnosis of diabetes mellitus during a presumptive period.

With respect to peripheral neuropathy, the Veteran has not been diagnosed with that condition.  As will be discussed later herein, his documented symptoms of neurological abnormalities have been attributed, instead, to his service-connected back condition.  In any case, the onset of symptoms was decades after his active service, so the record is against finding any continuity of symptomatology or any diagnosis of peripheral neuropathy during a presumptive period.  

The criteria for obtaining presumptive service connection for a chronic disease have not been met.

Agent Orange:  Presumptions and Evidence

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  Diabetes mellitus (type 2), early-onset peripheral neuropathy, and ischemic heart disease are conditions associated with herbicide exposure.  38 C.F.R. § 3.309(e).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The Veteran did not serve in Vietnam, so he is not entitled to a presumption that he was exposed to one of the relevant herbicide agents.  See 38 U.S.C.A. § 1116(f); see also 38 C.F.R. § 3.307(a)(6)(iii).  Moreover, the greater weight of the evidence is against finding that the Veteran was actually exposed to an herbicide agent, such as Agent Orange, during his military service.  See 38 C.F.R. § 3.307(a)(6)(i) (defining "herbicide agent" for purposes of presumption).  

The Veteran claims that he was exposed to herbicide agents while he was stationed at an air base in Mildenhall, England, and also while he was stationed at McGuire Air Force Base in New Jersey.  For reasons discussed below, his bare allegations and the lay evidence he has provided in an effort to corroborate his allegations is not sufficient to establish exposure to an herbicide agent.

The Veteran has alleged that other military and/or civilian personnel sprayed areas near his living quarters, including sufficiently close to kill plants in his garden, and along the flight line while he was stationed at an air base in Mildenhall, England.  He does not allege, however, that he came into direct contact with the herbicide sprayed in the areas surrounding the base.  In his August 2014 hearing testimony, the Veteran stated that he did not know the type of herbicide used near his garden in England.  He reports having seen barrels with different colored labels, but he did not connect those barrels to the substance sprayed in his garden.

The Veteran has submitted an August 2012 "buddy statement" stating that the spraying was done with Agent Orange, Agent White, and some other herbicides."  However, his fellow veteran's asserted knowledge appears to have come from another unidentified individual whose own source of information is not apparent.  The Board finds that this string of statements, which does not appear to include any based on personal knowledge of the herbicides used rather than reports received from others, is not sufficiently reliable to meet the Veteran's evidentiary burden.  This is particularly so where, even if the type of chemical was established, the Veteran has not established that he came into contact with it.

The Veteran has highlighted internet materials that, for instance, indicate an explosion that released toxic chemicals in Bolsover, Derbyshire, England.  However, there is nothing in the record to suggest that the 1968 events in Bolsover affected the Veteran over one hundred miles away at the air base in Mildenhall.  The other internet materials also fail to indicate, much less to establish to the required evidentiary standard (i.e. at least as likely as not), that the Veteran was exposed to herbicide agents while stationed in Mildenhall, England.

Similarly, the Veteran's testimony regarding an unidentified liquid transported in barrels, including that the substance spilled onto luggage that the Veteran helped carry, does not establish that the Veteran came into contact with a toxic material.  His statements, such as in his December 2011 Form 9, regarding a spilled powder in an airplane, a rinsing out of the plane, and, consequently, wet luggage does not establish that the powder or any substance other than water had soaked the luggage that he handled.  In addition, the powder and/or liquids to which the Veteran refers have not been identified and the Veteran specifically testified that he could not identify them.  The evidence is insufficient to establish that, at least as likely as not, these substances were herbicide agents (e.g. Agent Orange) subject to presumptions regarding service connection.  38 C.F.R. § 3.307(a)(6)(i).

The reports he has provided that toxic substances were stored at or near McGuire Air Force Base in New Jersey also does not establish that the Veteran was exposed to toxic substances, that those substances were herbicide agents that would trigger any applicable presumption, or that his exposure was at levels high enough to create the risk of developing any of the diseases from which he suffers.  In fact, beyond suggesting that toxic substances were stored on or near McGuire Air Force Base, he has not alleged that he is personally aware of coming into contact with any of those substances.  The evidence he has submitted does not establish, at least as likely as not, that herbicide agents (e.g. Agent Orange) were stored, dumped, or used at the McGuire Air Force Base or that, at least as likely as not, he came into contact with those herbicide agents.

The Veteran has alleged, with respect to his active service in both England and New Jersey, that he handled baggage and was around airplanes that had been to Vietnam.  The record contains no indication that any such activities exposed the Veteran to an herbicide agent or, for that matter, any other toxic substance.  There is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  It would be inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.

Finally, as noted in the Compensation Service's "Memorandum for the Record" relating to herbicide use in Thailand:  If the Veteran's claim is based on general herbicide use within the base, such as small-scale brush or weed clearing activity along the flight line or around living quarters, there are no records of such activity involving tactical herbicides, only the commercial herbicides that would have been approved by the Armed Forces Pest Control Board and sprayed under the control of the Base Civil Engineer.  See Adjudication Manual Rewrite, M21-1 MR IV.ii.2.C.10.r.  Since 1957, the Armed Forces Pest Control Board (now the Armed Forces Pest Management Board) has routinely provided listings of all approved herbicides and other pesticides used on U.S. Military Installations worldwide.   Id.  As noted above, in developing the claim, the RO sought information regarding herbicide exposure and a May 2010 response indicated there were no records of exposure to herbicides with respect to the Veteran.

Lastly, the Board notes that the absence of any in-service records suggesting a reaction to any toxic agent and the fact that the Veteran was not diagnosed with any allegedly related condition until over 25 years after he left active service weighs against finding that he was exposed to any herbicide agent.

While the Board acknowledges the Veteran's belief that, at some point, he was near Agent Orange or similarly toxic herbicides, the evidence of record does not establish that fact to the requisite evidentiary standard (i.e. at least as likely as not).  The greater weight of the evidence is against finding that the Veteran was exposed to herbicide agents (e.g. Agent Orange) during his active service.  38 C.F.R. § 3.307(a)(6)(i).  Therefore, the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.309(e).

In short, the evidence of record does not support granting service connection for any of the claimed conditions on any presumptive basis, including due to exposure to herbicide agents.

V.  Diabetes Mellitus

The Veteran claims entitlement to service connection for diabetes mellitus.  As discussed above, he is not entitled to service connection on a presumptive basis.  However, where the evidence does not warrant presumptive service connection, a Veteran may still establish service connection with proof of direct causation.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As discussed, the elements of a direct service connection claim are:  a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden, 381 F.3d at 1167.

As already noted, the Veteran has been diagnosed with diabetes mellitus and is currently receiving treatment for that condition.  A current disability has been established.

The Board has already discussed, and rejected, the Veteran's contention that he was exposed to Agent Orange (or any other herbicide agents) during his active service.  Notably, he never went to sick call complaining of any condition suggesting contact with or indicating the possible effects of a toxic material, there is no documentation of any in-service accident or spill of a toxic agent that directly involved the Veteran, and the contemporaneous evidence is otherwise silent regarding any exposure to a toxic agent.  For the reasons discussed above, the Board finds the Veteran's statements and other post-service evidence insufficient to establish an in-service event or injury involving herbicide agents or any other toxic materials.  

Moreover, there is no indication in the record that herbicides used in areas near the Veteran's living quarters or around the airfield where he worked may be associated with the Veteran's current condition.  He has not pointed to any medical evidence supporting his claim and the Board finds none in the record.  The Veteran's reliance on a family medical history that is silent regarding diabetes mellitus is not a sufficient indication that something that occurred during his active service to precipitate his development of diabetes mellitus over 30 years later.  No doctor has opined that the absence of a family history of diabetes makes it at least as likely as not that the Veteran's diabetes is due to his active service.  There are many medical assessments that must be made, including the influence of genetics on developing diabetes, post-service risk factors or the absence thereof, and the like, to reach any such conclusion.  Neither the Board nor this lay Veteran are competent to make that determination on their own.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").

The Veteran's service treatment records do not indicate any other event or disease during his active service that may be associated with his condition and he has not alleged any other in-service event or injury.  He had back trouble, some sinus troubles, abdominal pain that resolved, and other similarly minor medical conditions that have no apparent relationship to diabetes diagnosed over 30 years later.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("evidence of a prolonged period without medical complaint" is a factor that the Board may consider).  The Veteran did complain of abdominal pain in June 1968 which was provisionally diagnosed as acute appendicitis.  However, the symptoms resolved and his service treatment records contain no indication that the episode was due to a chronic condition or may otherwise be associated with a medical condition, such as renal cysts, diagnosed over 30 years later.  On separation from service, his July 1971 discharge examination revealed no abnormalities beyond back trouble, documented blood tests negative for "sugar", documented non-hypertensive blood pressure (120/76), and was otherwise silent for any medical or physical maladies that would indicate his current condition is associated with any in-service disease or injury.

The greater weight of the evidence is against finding that there is any causal nexus between any established in-service disease or injury and the Veteran's current diabetes mellitus.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for diabetes mellitus, to include as a result of Agent Orange exposure, is denied.

VI.  Ischemic Heart Disease

The Veteran claims entitlement to service connection for ischemic heart disease.  As discussed above, he is not entitled to service connection on a presumptive basis either as a chronic condition or due to alleged exposure to Agent Orange.

With respect to direct service connection, the hurdles the Veteran must overcome, but cannot, are the same as those for service connection for diabetes.  The Veteran sought treatment for chest pain in September 1997 that was later determined to be non-cardiac in nature.  In February 2008, he was diagnosed with coronary artery disease with congestive heart failure.  A current disability is established, but the evidence is insufficient to establish the only alleged in-service disease or injury (i.e. Agent Orange exposure).  The Board has examined his service treatment records, but has not been able to locate any in-service disease or injury that may be associated with his current ischemic heart disease.  As already discussed, his complaints all relate to relatively common illnesses or acute injuries, such as a back injury or the flu.  The June 1968 abdominal pain resulted in x-rays and other tests that resulted in his discharge and no further treatment for that condition.  His discharge examination in July 1971 provides no indication of an in-service injury or disease that may be associated with his current heart disease.  

The Veteran has not submitted any medical evidence indicating that his current disability is related to any disease or injury incurred during his active service.

As with diabetes, the Board finds probative the fact that the Veteran's heart condition had onset more than 25 years after he left active service.  Maxson, 230 F.3d at 1333.

The greater weight of the evidence is against finding that there is any causal nexus between any established in-service disease or injury and the Veteran's current ischemic heart disease.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for ischemic heart disease, to include as a result of Agent Orange exposure, is denied.

VII.  A Kidney Disability

The Veteran claims entitlement to service connection for a kidney disability, to include as secondary to his diabetes mellitus.

The evidence establishes that the Veteran has a current kidney disability consisting of right renal cysts.  A right renal cyst was first diagnosed in October 2004 and his most VA recent treatment records continue to note renal cysts as an active problem.

However, as with the other conditions already discussed, there is no indication in the record, including either the medical records or the Veteran's service treatment records, that his current kidney disability is associated with any in-service disease or injury.  The evidence does not establish exposure to herbicide agents or any other toxic substance that, based on the available evidence of record, may be capable of causing renal cysts over 30 years later.  The Veteran did complain of abdominal pain in June 1968.  His abdominal pain was provisionally diagnosed as acute appendicitis.  However, the symptoms resolved and his service treatment records contain no indication that the episode was due to a chronic condition or may otherwise be associated with a medical condition, such as renal cysts, diagnosed over 30 years later.

The Board finds probative the fact that the Veteran's kidney disability had onset more than 25 years after he left active service.  Maxson, 230 F.3d at 1333.

The greater weight of the evidence is against a direct service connection claim for a kidney disability.

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Because the Veteran is not service-connected for diabetes mellitus, service connection for a kidney disability as secondary to that condition is not warranted.  There is no evidence, and the Veteran has not alleged, that his kidney condition has been caused by, has been aggravated by, or is otherwise related to any other service-connected condition, such as his back disability, his lower extremity radiculopathy, or his tinnitus.

The weight of the evidence is against finding that the Veteran's current kidney disability is etiologically related to an event or injury during his active service.  Shedden, 381 F.3d at 1167.  Additionally, the weight of the evidence is against finding that his kidney disability is caused by or has been aggravated by any of his service-connected conditions.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for a kidney disability, to include as secondary to diabetes mellitus, is denied.

VIII.  Peripheral Neuropathy

The Veteran claims entitlement to service connection for peripheral neuropathy, to include as due to Agent Orange exposure and as secondary to his diabetes mellitus.

The available medical evidence does not establish that the Veteran has peripheral neuropathy of the upper or lower extremities.  

A December 2000 VA examination of his back disability found no evidence of abnormalities in his lower extremities and, in fact, documented an absence of complaints that might be indicative of a lower extremity condition.  His upper extremities were not examined.  A May 2004 VA examination with respect to the Veteran's back disability indicated that the Veteran did not have lower extremity symptoms such as pain, numbness, or tingling.  In May 2005, he underwent another VA examination and complained of lower extremity radicular symptoms including pain and weakness.  The examiner noted normal strength and sensation of the lower extremities, but diagnosed chronic left lower radiculopathy.  The Veteran is service-connected for left lower radiculopathy.

In April 2009, his private treating physician noted no muscular, neurological abnormalities such as weakness, pain, or numbness.  The same physician's records document back pain and multiple other medical complaints, but never peripheral neuropathy or symptoms of peripheral neuropathy.  November 2009 treatment records from his private cardiologist specifically indicate that the Veteran denied numbness, weakness, and the like with respect to his extremities.  

VA treatment records which contain a diagnosis of diabetes mellitus, contain no indication of peripheral neuropathy.  For example, a January 2005 primary care treatment note indicates that Veteran's peripheral pulses are within normal limits bilaterally in upper and lower extremities.  A September 2008 VA primary care note indicates the same finding, as does the December 2009 VA primary care note indicating a diagnosis of diabetes and specifically addressing the lower extremities in connection with the diabetes diagnosis.  These normal findings, except with respect symptoms explicitly attributed to radiculopathy, are replicated up through and including 2014 VA treatment records.

The Veteran has not submitted any medical evidence documenting symptoms of peripheral neuropathy or containing a diagnosis of peripheral neuropathy.  The Veteran has not specifically alleged symptoms indicative of peripheral neuropathy, instead, he simply states in his April 2010 claim that he seeks service connection for peripheral neuropathy of the legs and hands.

The Veteran is competent to report (1) symptoms observable to a layperson (e.g. pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  However, the Board need not find a lay Veteran competent to render a diagnosis of a complex medical condition or opine on the etiology of symptoms he experiences, nor need the Board give any probative weight to bald assertions by a lay Veteran regarding the correct diagnosis or etiology of his subjective symptoms.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012). The record does not reflect that the Veteran has the sort of training and medical knowledge required to diagnose peripheral neuropathy which, generally, requires sophisticated diagnostic testing and medical expertise to accurately diagnose, particularly where there are complicating factors like radiculopathy.  The Board finds that the Veteran is not competent to opine on the correct diagnosis or etiology of the symptoms, unspecified, that he apparently attributes to peripheral neuropathy.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  The greater weight of the evidence is against finding that the Veteran has disability consisting of peripheral neuropathy of the upper or lower extremities.  Accordingly, the criteria for establishing service connection for peripheral neuropathy have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, including as due to exposure to Agent Orange and as secondary to diabetes mellitus, is denied.


ORDER

New and material evidence having been received, the claim of service connection for diabetes mellitus is reopened.

Entitlement to service connection for diabetes mellitus, including as due to exposure to Agent Orange, is denied.

Entitlement to service connection for ischemic heart disease, including as due to exposure to Agent Orange, is denied.

Entitlement to service connection for a kidney disability, to include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, including as due to exposure to Agent Orange and as secondary to diabetes mellitus, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


